Citation Nr: 1629450	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as the result of service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA RO that granted service connection for PTSD and assigned an initial 30 percent evaluation.

The Veteran appealed this rating decision to the Board, and in December 2014, the Board granted an initial 50 percent evaluation of the Veteran's PTSD.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision to the extent that it denied the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's November 2015 Joint Motion indicated that the Board's December 2014 decision did not adequately explain why the Veteran's symptoms did not warrant an evaluation in excess of 50 percent.  

With that said, the Board notes that the Veteran last received an examination of his psychiatric disability in January 2014.  Since that time, the evidence of record, particularly the findings of a private psychologist in May 2016 that the Veteran's symptoms were worsening, suggests that the Veteran's PTSD symptoms may have worsened since January 2014.  Accordingly, the Veteran should be provided with a new examination on remand.  

The Veteran has also raised the issue of entitlement to a TDIU, and the AOJ should adjudicate the Veteran's claim in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records from June 2014 to the present from the Hartford Vet Center have been associated with the Veteran's record.

2.  Then, schedule the Veteran for a VA examination to address the current severity of his PTSD.

3.  Then, readjudicate the Veteran's claims of entitlement to a rating in excess of 50 percent for PTSD and adjudicate the issue of entitlement to a TDIU.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




